

116 S4569 IS: Sunset Crater Volcano National Monument Boundary Adjustment Act
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4569IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Sunset Crater Volcano National Monument in the State of Arizona, and for other purposes.1.Short titleThis Act may be cited as the Sunset Crater Volcano National Monument Boundary Adjustment Act.2.DefinitionsIn this Act:(1)Federal landThe term Federal land means the approximately 97.71 acres of Forest Service land identified as Proposed transfer from USDA Forest Service to National Park Service on the Map. (2)MapThe term Map means the map entitled Sunset Crater Volcano National Monument Draft Proposed Boundary Adjustment , numbered 039/80,053d, and dated March 2020.(3)MonumentThe term Monument means the Sunset Crater Volcano National Monument established by Presidential Proclamation 1911 (54 U.S.C. 320301 note; 46 Stat. 3023) and redesignated by section 15 of the Smith River National Recreation Area Act (Public Law 101–612; 104 Stat. 3222).(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Sunset Crater Volcano National Monument boundary modification(a)Boundary modificationThe boundary of the Monument is modified to include the Federal land.(b)Map availabilityThe Map shall be on file and available for inspection in the appropriate offices of the National Park Service.(c)Transfer of administrative jurisdiction to national park serviceAdministrative jurisdiction over the Federal land is transferred from the Forest Service to the National Park Service.(d)AdministrationSubject to valid existing rights, the Secretary shall administer the Federal land added to the Monument under subsection (a)—(1)as part of the Monument; and(2)in accordance with applicable laws (including regulations).